Name: Council Implementing Regulation (EU) NoÃ 83/2011 of 31Ã January 2011 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) NoÃ 610/2010
 Type: Implementing Regulation
 Subject Matter: Europe;  international affairs;  civil law;  political framework
 Date Published: nan

 2.2.2011 EN Official Journal of the European Union L 28/14 COUNCIL IMPLEMENTING REGULATION (EU) No 83/2011 of 31 January 2011 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) No 610/2010 THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 12 July 2010, the Council adopted Implementing Regulation (EU) No 610/2010 implementing Article 2(3) of Regulation (EC) No 2580/2001 (2), establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (2) The Council has provided all the persons, groups and entities for which it was practically possible with statements of reasons explaining why they were listed in Implementing Regulation (EU) No 610/2010. In the case of one group, an amended statement of reasons was provided in November 2010. (3) By way of a notice published in the Official Journal of the European Union (3), the Council informed the persons, groups and entities listed in Implementing Regulation (EU) No 610/2010 that it had decided to keep them on the list. The Council also informed the persons, groups and entities concerned that it was possible to request a statement of the Councils reasons for putting them on the list where one had not already been communicated to them. In the case of five groups, an amended statement of reasons was made available in November 2010 (4). (4) The Council has carried out a complete review of the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies, as required by Article 2(3) of that Regulation. When doing so it took account of observations submitted to the Council by those concerned. (5) Subject to the appeal pending in Case T-348/07, the Council has concluded that the persons, groups and entities listed in the Annex to this Regulation have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (5), that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (6) Due to the appeal pending in Case T-348/07, the Council has determined that Council Decision 2010/386/CFSP (6) should not be repealed with regard to one group. The review in respect of that group is ongoing. (7) The list of the persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be replaced by the list set out in the Annex to this Regulation. Article 2 Implementing Regulation (EU) No 610/2010 is hereby repealed except in so far as it concerns the group mentioned in entry number 25 in Part 2 of the Annex thereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2011. For the Council The President C. ASHTON (1) OJ L 344, 28.12.2001, p. 70. (2) OJ L 178, 13.7.2010, p. 1. (3) OJ C 188, 13.7.2010, p. 13. (4) OJ C 316, 20.11.2010, p. 11. (5) OJ L 344, 28.12.2001, p. 93. (6) OJ L 178, 13.7.2010, p. 28. ANNEX LIST OF PERSONS, GROUPS AND ENTITIES REFERRED TO IN ARTICLE 1 1. Persons 1. ABOU, Rabah Naami (aka Naami Hamza, aka Mihoubi Faycal, aka Fellah Ahmed, aka Dafri RÃ ¨mi Lahdi), born 1.2.1966 in Algiers (Algeria)  member of al-Takfir and al-Hijra 2. ABOUD, Maisi (aka The Swiss Abderrahmane), born 17.10.1964 in Algiers (Algeria),  member of al-Takfir and al-Hijra 3. AL-MUGHASSIL, Ahmad Ibrahim (aka ABU OMRAN, aka AL-MUGHASSIL, Ahmed Ibrahim), born 26.6.1967 in Qatif-Bab al Shamal (Saudi Arabia), citizen of Saudi Arabia 4. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia 5. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia 6. ARIOUA, Kamel (aka Lamine Kamel), born 18.8.1969 in Costantine (Algeria)  member of al-Takfir and al-Hijra 7. ASLI, Mohamed (aka Dahmane Mohamed), born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 8. ASLI, Rabah, born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 9. ATWA, Ali (aka BOUSLIM, Ammar Mansour, aka SALIM, Hassan Rostom), Lebanon, born 1960 in Lebanon, citizen of Lebanon 10. BOUYERI, Mohammed (aka Abu Zubair, aka Sobiar, aka Abu Zoubair), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep 11. DARIB, Noureddine (aka Carreto, aka Zitoun Mourad), born 1.2.1972 in Algeria  member of al-Takfir and al-Hijra 12. DJABALI, Abderrahmane (aka Touil), born 1.6.1970 in Algeria  member of al-Takfir and al-Hijra 13. EL FATMI, Nouredine (aka Nouriddin EL FATMI, aka Nouriddine EL FATMI, aka Noureddine EL FATMI, aka Abu AL KAE KAE, aka Abu QAE QAE, aka Fouad, aka Fzad, aka Nabil EL FATMI, aka Ben Mohammed, aka Ben Mohand Ben Larbi, aka Ben Driss Muhand Ibn Larbi, aka Abu Tahar, aka Eggie), born 15.8.1982 in Midar (Morocco), passport (Morocco) No N829139  member of the Hofstadgroep 14. EL-HOORIE, Ali Saed Bin Ali (aka AL-HOURI, Ali Saed Bin Ali, aka EL-HOURI, Ali Saed Bin Ali), born 10.7.1965 or 11.7.1965 in El Dibabiya (Saudi Arabia), citizen of Saudi Arabia 15. FAHAS, Sofiane Yacine, born 10.9.1971 in Algiers (Algeria)  member of al-Takfir and al-Hijra 16. IZZ-AL-DIN, Hasan (aka GARBAYA, Ahmed, aka SA-ID, aka SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon 17. MOHAMMED, Khalid Shaikh (aka ALI, Salem, aka BIN KHALID, Fahd Bin Adballah, aka HENIN, Ashraf Refaat Nabith, aka WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555 18. MOKTARI, Fateh (aka Ferdi Omar), born 26.12.1974 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 19. NOUARA, Farid, born 25.11.1973 in Algiers (Algeria)  member of al-Takfir and al-Hijra 20. RESSOUS, Hoari (aka Hallasa Farid), born 11.9.1968 in Algiers (Algeria)  member of al-Takfir and al-Hijra 21. SEDKAOUI, Noureddine (aka Nounou), born 23.6.1963 in Algiers (Algeria)  member of al-Takfir and al-Hijra 22. SELMANI, Abdelghani (aka Gano), born 14.6.1974 in Algiers (Algeria)  member of al-Takfir and al-Hijra 23. SENOUCI, Sofiane, born 15.4.1971 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 24. TINGUALI, Mohammed (aka Mouh di Kouba), born 21.4.1964 in Blida (Algeria)  member of al-Takfir and al-Hijra 25. WALTERS, Jason Theodore James (aka Abdullah, aka David), born 6.3.1985 in Amersfoort (The Netherlands), passport (The Netherlands) No NE8146378  member of the Hofstadgroep 2. Groups and entities 1. Abu Nidal Organisation  ANO (aka Fatah Revolutionary Council, aka Arab Revolutionary Brigades, aka Black September, aka Revolutionary Organisation of Socialist Muslims) 2. Al-Aqsa Martyrs Brigade 3. Al-Aqsa e.V. 4. Al-Takfir and Al-Hijra 5. Aum Shinrikyo (aka AUM, aka Aum Supreme Truth, aka Aleph) 6. Babbar Khalsa 7. Communist Party of the Philippines, including New Peoples Army  NPA, Philippines 8. Gamaa al-Islamiyya (aka Al-Gamaa al-Islamiyya) (Islamic Group  IG) 9. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front) 10. Hamas, including Hamas-Izz al-Din al-Qassem 11. Hizbul Mujahideen  HM 12. Hofstadgroep 13. Holy Land Foundation for Relief and Development 14. International Sikh Youth Federation  ISYF 15. Khalistan Zindabad Force  KZF 16. Kurdistan Workers Party  PKK, (aka KADEK, aka KONGRA-GEL) 17. Liberation Tigers of Tamil Eelam  LTTE 18. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army) 19. Palestinian Islamic Jihad  PIJ 20. Popular Front for the Liberation of Palestine  PFLP 21. Popular Front for the Liberation of Palestine  General Command (aka PFLP  General Command) 22. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia) 23. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (aka Devrimci Sol (Revolutionary Left), aka Dev Sol) (Revolutionary Peoples Liberation Army/Front/Party) 24. Sendero Luminoso  SL (Shining Path) 25. Teyrbazen Azadiya Kurdistan  TAK (aka Kurdistan Freedom Falcons, aka Kurdistan Freedom Hawks) 26. Autodefensas Unidas de Colombia  AUC (United Self-Defense Forces/Group of Colombia)